—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 28, 1996 (People v Mobayed, 232 AD2d 661), affirming a judgment of the Supreme Court, Richmond County, rendered July 11, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *437effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Joy, Florio and McGinity, JJ., concur.